Citation Nr: 0502466	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  97-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement.

2.  Entitlement to an increased schedular rating for 
dysthymic disorder, rated as 50 percent disabling from 
January 3, 1995, to April 11, 1997, 70 percent disabling from 
April 12, 1997 to August 7, 1998, and 100 percent disabling 
thereafter. 

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability based on claims 
received in January 1990.  

(The issues of entitlement to service connection for 
residuals of cerebrovascular accident, to include lacunar 
infarct, secondary to the service-connected dysthymia, and 
entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 will be the subject 
of a later decision).   

REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service for more than eight 
years between July 1943 and December 1951.

This appeal arises from July 1996 and later rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In a decision issued 
on July 19, 1996, the RO continued a 50 percent schedular 
rating for dysthymia (initially characterized as anxiety 
reaction and later recharacterized as adjustment disorder and 
depressed mood); denied service connection for coronary 
artery disease and other cardiac disability as secondary to 
his service-connected psychiatric disability; denied service 
connection for diabetes mellitus as secondary to his service-
connected psychiatric disability; denied service connection 
for cerebrovascular accident (CVA) as secondary to his 
service-connected psychiatric disability; and, denied a 
temporary total rating for convalescence for a service-
connected disability.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The RO again denied several of the above-mentioned claims in 
a later July 1996 rating decision.  In June 1997, the RO 
granted a 70 percent schedular rating effective from April 
11, 1997, for dysthymia.  

In May 1998, the Board determined that a claim of entitlement 
to service connection for diabetes mellitus was not well 
grounded.  The Board remanded the increased rating issue for 
initial RO consideration of revised rating criteria for 
mental disorders and remanded the service connection issues 
(coronary artery disease and CVA) for initial RO 
consideration of secondary service connection.  

In October 1998, the RO granted a 100 percent schedular 
rating effective from August 8, 1998, for dysthymia, and 
issued a supplemental statement of the case (SSOC) listing 
the issue remaining on appeal as "Increased evaluation for 
service-connected dysthymia evaluated 70 percent disabling 
prior to 08-08-98."    

In August 2000, the Board determined that a claim of 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement, secondary to service-
connected psychiatric disorder was well grounded.  The Board 
then remanded the underlying service connection issue along 
with the issues of service connection for CVA and for a 
temporary total disability evaluation for additional 
development.  In the August 2000 decision, the Board added 
lunar infarct to the CVA claim and referred a claim of 
individual unemployability to the RO for initial 
consideration.  

In a November 2001 rating decision, the RO granted TDIU (a 
total disability rating for compensation purposes based on 
individual unemployability) effective from April 11, 1997, to 
August 7, 1998.  Also in November 2001, the RO issued an SSOC 
continuing to deny service connection for coronary artery 
disease and CVA and to deny a temporary total rating.  The RO 
then returned the case to the Board.  

In May 2002, the Board denied entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction, coronary artery bypass graft, and 
pacemaker placement.  The Board deferred the issues of 
entitlement to service connection for residuals of CVA, to 
include a lacunar infarct, secondary to service-connected 
dysthymia and entitlement to a temporary total rating for 
convalescence.  The Board then undertook internal development 
of those claims.  Also, the Board referred a claim of 
entitlement to direct service connection for diabetes 
mellitus to the RO for clarification.

In June 2002, the veteran filed a motion for reconsideration 
of the recent Board decision.  In September 2002, a Deputy 
Vice Chairman of the Board granted the motion for 
reconsideration and ordered that the May 2002 Board decision 
be replaced by a new decision.  In March 2003, the Board 
issued a new decision; however, the Board again denied 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement. 

The veteran appealed the March 2003 Board decision that 
denied entitlement to service connection for coronary artery 
disease, status post myocardial infarction, coronary artery 
bypass graft, and pacemaker placement.  In an order dated 
September 8, 2004, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a Joint Motion for Remand, 
vacated the March 2003 Board decision, and remanded it to the 
Board for compliance with the joint motion.  As part of the 
joint motion, the parties indicated that the veteran's claim 
for an increase rating effective from January 3, 1995 to 
August 7, 1998 remained open.  (see AB v. Brown, 6 Vet. App. 
35, 38 (1993)).  This issue was remanded to the Board for 
appropriate action.  

To afford the veteran every consideration, the Board has 
recharacterized the issue of service connection for coronary 
artery disease to that of service connection for 
cardiovascular disease.  This change is made to include 
consideration of service connection for hypertension 
secondary to service-connected dysthymia.  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9.  Therefore, in July 2003 the 
Board remanded the issues of entitlement to service 
connection for residuals of CVA and lacunar infarct secondary 
to service-connected dysthymia and entitlement to a temporary 
total rating to the RO for review.  Because the RO has not 
yet reviewed these issues, the Board must again defer 
adjudication.

The issues of entitlement to service connection for 
cardiovascular disease, status post myocardial infarction, 
coronary artery bypass graft, and pacemaker placement, as 
well as entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his attorney of all further 
action that will be required on their part.


FINDINGS OF FACT

1.  From January 3, 1995 to August 7, 1998, the dysthymia was 
productive of severe social and industrial impairment.

2. The veteran's only service-connected disability is 
dysthymia, evaluated as 70 percent disabling.

3.  The veteran is a college graduate with work experience as 
an engineer.  He last worked in the late 1980s.  

4. Effective January 3, 1995, the service-connected dysthymia 
prevents him from obtaining and maintaining substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

1. The schedular criteria for an increased rating of 70 
percent for dysthymia have been met effective from January 3, 
1995 April 10, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R Part 4, Diagnostic Code 9405 (now Diagnosic Code 9433) 
(effective prior to November 7, 1996).

2.  The criteria for entitlement to a 100 percent schedular 
evaluation based on individual unemployability due to 
dysthymia pursuant 38 C.F.R. § 4.16(c) have been met 
effective from January 3, 1995.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.16(c), Diagnostic Code 9405 (now 
Diagnosic Code 9433) (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefines VA's obligation to assist and includes an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
VA shall inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this case, the veteran was provided rating 
decisions, a statement of the case, supplemental statements 
of the case, and VCAA notice letters.  Because the decision 
below is fully favorable to the veteran, the Board deems that 
VA has satisfied both its duty to notify and to assist the 
veteran.  Thus, adjudication of this appeal poses no risk of 
unfair prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Increased Rating for Dysthymic Disorder Prior to August 8, 
1998.  

Factual Background

The RO granted service connection for anxiety reaction in 
April 1952 and assigned a 10 percent rating under Diagnostic 
Code 9104.  In April 1989, the requested an increased rating.  
A June 1989 VA examination report notes possible severe 
depression and delusion.  In July 1989, the RO assigned a 30 
percent rating for adjustment disorder with depressed mood 
under Diagnostic Code 9405.

In March and June 1990, the veteran requested an increased 
rating.  In March 1990, the veteran reported that he found it 
difficult to work a full day.  In June 1990, the veteran 
reported that his employment situation was even worse.  
During an August 1990 VA examination, the veteran reported 
that he had been let go from his job a year earlier because 
his position was eliminated due to no government contracts.  
The diagnosis was depressive reaction and passive dependence.  
In January 1991, the RO continued a 30 percent rating.  The 
veteran did not appeal which is final.  

The RO received a claim for an increased rating on January 
20, 1995.  The veteran reported that was hospitalized by VA 
from January 3, 1995, for his nerves, which had gradually 
worsened since 1991.  

A January 3, 1995, VA consultation report notes major 
depression, isolation, depressed appetite, delusion, 
irritability, poor personal hygiene (his son moved into the 
house to assist him) and crying spells.  The veteran was 
admitted to the mental health facility for treatment.

The veteran was hospitalized from January 3 to January 20, 
1995 at a VA facility because of dysphoria, insomnia, 
helplessness, hopelessness, worthlessness, and episodic 
suicidal ideations. He indicated that he had not received any 
treatment for his depression.  He was forced to retire from 
his job as a mechanical engineer by his company in 1991.  
Since that time his symptoms had symptoms had been slowly 
increasing.  An examination showed that his mood was 
dysphoric and his affect congruent.  He expressed suicidal 
ideations but did not have the courage to do it.  He denied 
manic or psychotic symptoms.  He was oriented. Judgment was 
intact but insight was limited.  The discharge diagnoses were 
major depressive episode and rule out dysthymia.  Improvement 
on Zoloft(r) was noted during hospitalization.  The treating 
physician assigned GAF scores of 20/60.  

The veteran was seen by a VA mental health counselor at 
various times in 1995.  In April 1995 statements, the 
veteran's son reported that the veteran had been a recluse 
since 1994 and that he was confused.  The son reported 
relevant private medical and that the veteran was incapable 
of performing the activities of daily living.  

According to private medical records, the veteran received 
mental health treatment at various times in 1995.  In March 
1995, the veteran was feeling much better.  The veteran began 
taking Prozac in April 1995 but continued to remain isolated.  

In July 1995, the RO issued a decision that, in pertinent 
part, granted a 50 percent rating for adjustment disorder 
with depressed mood under Diagnostic Code 9405 effective from 
January 3, 1995.  

A December 1995 Flagler Hospital report notes possible 
posttraumatic stress disorder (PTSD) due to an event during 
active service as a demolition diver.  The veteran reported 
that his mood went up and down.  He denied persistent 
suicidal/homicidal ideation.  

The veteran continued to be treated at a VA facility during 
1996 for his psychiatric illness.  

The veteran underwent a VA psychiatric examination in June 
1996.  At that time the veteran indicated that his first wife 
dies while he was in the service.  He was married a second 
time from 1947 to 1989 when she left him for another man.  He 
had four children and was living by himself.  He worked as an 
engineer for and as a vice president of a home re-modeling 
company.  He retired in 1989 when his wife left him.  The 
report notes that he felt secluded, depressed and that he did 
not go out often.  He often had fainting spell when he became 
nervous.  

The examination showed that his affect was somewhat labile.  
He became emotional when asked about suicidal thoughts.  
Cognition was fairly intact for his age.  There was no 
evidence of a psychosis.  He was not actively 
suicidal/homicidal.  The psychiatrist determined that because 
of the number years that adjustment disorder with depression 
had existed, the diagnosis should be upgraded to dysthymia.  
The veteran was competent to handle his affairs.  No GAF 
score was assigned.  

A June 1996 VA report notes that the veteran was taking 
Sertraline(r), 150 mg, for major depression. 

On July 1996 the RO confirmed the 50 percent rating in effect 
for the veteran psychiatric disorder.  In November 1996 the 
veteran submitted a notice of disagreement concerning the 
July 1996 rating action. Following the issuance of a 
statement of the case the veteran perfect his appeal in 
February 1997.  

The veteran underwent a VA psychiatric examination on April 
11, 1997.  The report notes that he lived alone in a small 
trailer, had no hobbies or interests, and his only friend was 
his son who lived a few miles away and rarely visited.  When 
asked, the veteran refused to discuss suicidal ideation and 
became emotional.  He was taking Zoloft(r) and Ativan(r) but 
continued to feel very depressed with severe insomnia, no 
motivation, and crying spells.  He was appropriately dressed 
for the interview.  His mood was moderately depressed and his 
affect was blunted.  There was no evidence of hallucination, 
delusion, or psychosis.  Cognition was intact.  The 
psychiatrist reported that the veteran "has barely any 
friends."  The diagnosis was dysthymia.  The psychiatrist 
assigned a GAF score of 50 for moderate and serious 
impairment of both social and occupational functioning.  

In a June 1997 rating decision, the RO recharacterized the 
mental disability as dysthymia, competent, and granted a 70 
percent rating effective from April 11, 1997.  The RO issued 
an SSOC discussing both versions of the rating criteria.  

On, July 14,1997, the veteran submitted an application for 
TDIU.  He reported that he last worked in June 1987.  He was 
a college graduate and was a registered engineer.

The veteran underwent a VA psychiatric examination on August 
8, 1998.  The psychiatrist noted that claims file records 
were not available.  During the examination, the veteran 
admitted to memory problems since a stroke 10 years earlier, 
chronically depressed mood, insomnia, passive suicidal 
ideation with no plan or intent, decreased concentration, 
decreased energy, hopelessness, anhedonia, decreased 
appetite, irritability, social isolation, mood lability, 
nightmares, and recollections of active service.  He denied 
mania, psychosis, homicidal ideation, or flashbacks.  He 
exhibited adequate hygiene but depressed mood with slightly 
constricted range of affect.  He denied suicidal/homicidal 
ideation.  He did not know the day or the month.  He 
displayed poor concentration and attention; he could not 
spell world backwards.  His abstraction was concrete.  
Insight and judgment were impaired.  The Axis I diagnoses 
were dementia with depressed mood, evaluate for cause, 
vascular vs. Alzheimer's; and, history of dysthymia.  The 
psychiatrist assigned a GAF score of 45.  

In an October 1998 rating decision, the RO assigned a 100 
percent schedular rating effective from August 8, 1998, under 
Diagnostic Code 9433 for dysthymia. 

In November 1998, the veteran reported that he retired from 
working in June 1987 due to dysthymia and heart problems.  He 
felt that the 100 percent rating should have been awarded 
since that time based on unemployability.  He reported that 
when he was discharged from the VA hospital in January 1995, 
he was merely transferred across the road to a private 
hospital for further treatment for dysthymia.  

In September 2000, the RO received additional VA outpatient 
treatment reports reflecting mental health treatment from 
1996 to 1998.  A July 1998 mental health assessment report 
notes complaint of agoraphobia.  The veteran was not involved 
in any activities, had decreased zest for life, and felt 
hopeless.  The report notes that the veteran had quit work 10 
years earlier due to stress.  His judgment was good but 
proverb interpretation was poor.  He denied 
suicidal/homicidal ideation but stated that at times he has 
felt that he did not want to live.  The psychiatrist assigned 
a GAF score of 45.  

In September 2001 the RO granted unemployability benefits 
effective from April 11, 1997.

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the prior version of the 
rating schedule, a 100 percent evaluation is warranted for 
dysthymia when: 1) the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; 2) the veteran exhibits 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; 3) the veteran is demonstrably unable to 
obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 

A 50 percent evaluation is warranted for dysthymia where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. Diagnostic Code 9405

Under the amended rating schedule, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2001).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  GAF scores 11 to 20 are indicative 
of some danger of hurting self or others, failure to maintain 
minimum personal hygiene, or gross impairment in 
communications. GAF score of 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his 
psychiatric illness.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

The Board finds that prior to August 8, 1998, his dysthymia 
was manifested to varying degrees by depression, social 
isolation, depressed appetite, 
dysphoria, insomnia, helplessness, hopelessness, 
worthlessness, and episodic suicidal ideations.   When 
admitted to the VA hospital on January 3, 1995 his GAF was 
20, which is indicative of significant social and industrial 
impairment.  During his hospitalization the veteran responded 
to treatment and at the time of discharge his GAF was 60 
which is indicative of moderate symptoms.  However, the 
evidence shows that subsequently He received treatment at a 
VA facility for his psychiatric disorder.  When examined by 
the VA in June 1996 he continued to be depressed, and 
isolated.  Additionally when examined by the VA in April 1997 
he was very depressed with severe insomnia, no motivation, 
and crying spells.  His affect was blunted.  His GAF was 50, 
which is indicative of serious symptoms.

After reviewing the evidence it is the judgment of the Board 
that from January 3, 1995 to August 7, 1998 the veteran's 
dysthymia was productive of severe social and industrial 
impairment.  Thus, a 70 percent rating is warranted for this 
time period under the criteria in effect prior to November 7, 
1996.

However, this same evidence does not provide a basis for a 
100 percent schedular rating under either the old or revised 
rating criteria.  The evidence does not show gross impairment 
in thought processes or communication or the presence of 
delusions or hallucinations.  He has not exhibited symptoms 
that border on gross repudiation of reality.  As such a 
rating in excess of 70 percent is not warranted.

The veteran's only service-connected disability is his 
dysthymia, which as previously discussed, is rated as 70 
percent disabling from January 3, 1995 to August 7, 1998.  
Under these circumstances, the provisions of 38 C.F.R. § 
4.16(c) effective prior to November 7, 1996 must be 
considered.  In such cases where the only compensable service 
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c).

The veteran has been unemployed for many years.  He last 
worked in the late 1980s.  He has four years of college and 
is an engineer.  As previously discussed the evidence shows 
that the dysthymia results in severe industrial.  
Additionally his GAF scores have ranged from 20 to 60 prior 
to April 11, 1997.  As previously indicated during the April 
11, 1997 examination his GAF was 50 which is indicative of 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Based on this evidence the Board finds that the service 
connected dysthymia is so debilitating as to prevent him from 
obtaining and maintaining substantial gainful employment 
consistent with his education and occupational experience. 
Accordingly, it is the Board's judgment that a 100 percent 
schedular rating is thus warranted pursuant to 38 C.F.R. § 
4.16(c), which was in effect prior to November 7 1996.  The 
100 percent is effective January 3, 1995.


ORDER

Entitlement to an increased rating of 70 percent for 
dysthymia and a 100 percent schedular evaluation pursuant to 
38 C.F.R. § 4.16(c) (1996), are granted subject to the 
controlling regulations governing the payment of monetary 
benefits effective from January 3, 1995.  


REMAND

The appellant has contended that the non-service-connected 
cardiovascular disease and its sequelae has been made worse 
by the veteran's service-connected dysthymia, earlier 
characterized as an anxiety reaction, adjustment disorder, 
and depressed mood.  Thus, VA must consider whether service-
connected mental disorders (rated 100 percent disabling) 
caused or aggravated cardiovascular disease, including 
hypertension.  

In June 1996, a VA psychiatrist opined in a compensation 
examination report that stress is an etiology of cardiac 
problems.  The physician related some of the veteran's stress 
to military service and some stress to other events and 
concluded that service-connected stress had a small bearing 
on current cardiac problems.  

According to a June 1996 VA progress report, Dr. J. M. felt 
that coronary artery disease, syncope, light-headedness and 
dizziness were associated with anxiety and stress.  According 
to a September 1996 VA progress report, Dr. B. felt that 
there was a large anxiety component in the veteran's coronary 
artery disease.  

In a July 1998 VA general medical compensation examination 
report, a VA physician (Dr. A) opined that anxiety and 
agitation might have contributed to bradycardia-tachycardia 
syndrome and that anxiety could have contributed to elevated 
blood pressure.  

The veteran has submitted medical treatises that relate 
anxiety and stress to coronary artery disease.

In July 2001, a VA physician noted several risk factors for 
heart disease including diabetes mellitus, hyperlipidemia, 
high blood pressure, the veteran's age, gender, and strong 
family history of coronary artery disease, and concluded that 
the service-connected psychiatric disability did not cause or 
contribute to coronary artery disease.  However, the July 
2001 VA physician found that the veteran's father and two 
sisters had coronary artery disease.  This is erroneous.  
According to the claims file, the veteran's father did not 
have coronary artery disease and the veteran has reported 
that he never had a sister.  Thus, the medical opinion is 
based on an incorrect factual premise.  The Court has held 
that medical opinions based upon an inaccurate factual 
premises are entitled no probative weight.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based 
upon an inaccurate factual premise has no probative value). 

In September 2001, Dr. A., the physician who had conducted 
the July 1998 examination, opined that there certainly was a 
possibility that the veteran's anxieties could have impacted 
his diet, which impacted diabetes mellitus, and could have 
led to progression of coronary artery disease.  

In a Joint Motion for Remand, the parties agreed that a VA 
medical expert is to review the claims files, including the 
treatment notes, records, and opinions of VA's Drs. M and B.  
The parties have agreed that the medical expert will give an 
opinion, with supporting rationale, as to: (1) whether it is 
as likely as not that the veteran's long-term psychiatric 
disability (whether characterized as a nervous condition, an 
anxiety disorder, or dysthymia), has caused or aggravated his 
coronary artery disease; and, (2) whether the expert agrees 
or disagrees with the statements of Drs. M and B, both of 
whom seem to have made a connection between the veteran's 
coronary artery disease and anxiety.  

The Board will therefore obtain the above-requested medical 
opinions.  Also, because hypertension is an important risk 
factor for heart disease, the Board will request a medical 
opinion addressing whether it is at least as likely as not 
(50 percent or greater chance) the service-connected 
psychiatric disability has negatively impacted the veteran's 
hypertension.  

Turning to the claim for TDIU, in a recent Joint Motion for 
Remand, VA's Secretary has conceded that informal claims for 
TDIU were filed on or about January 14 and January 20, 1990, 
and that these claims merit development under 38 C.F.R. 
§ 4.16(b) and possible referral to the Director, Compensation 
and Pension Service for further adjudication.  The RO must 
therefore consider the TDIU claim on this basis.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should obtain any relevant 
treatment reports not currently 
associated with the claims file.  This 
includes VA outpatient treatment reports 
dated since October 2001.  

2.  The RO should schedule the veteran 
for an appropriate examination by an 
expert in cardiology who has not 
previously examined this veteran (as 
specified in the Joint Remand) to 
determine the nature and etiology of the 
coronary artery disease, to include 
hypertension.  The physician should 
review the claims file, to include 
records of military service, obtain the 
correct family medical history, the 
opinions of two VA physicians (Drs. B and 
M), and note that review in the report 
(as specified in the Joint Remand).  All 
tests deemed necessary should be 
performed.  The physician is asked to 
render an opinion as whether it is as 
likely as not (50 percent or greater 
chance) that the long-term psychiatric 
disability (nervous condition, anxiety 
disorder, and dysthymia) has caused or 
aggravates the veteran's coronary artery 
disease, to include hypertension and 
whether the specialist agrees or 
disagrees with the statements by Drs. M 
and B as set forth above?  

The cardiology expert should offer a 
complete rationale for any conclusion in 
a legible report.  

3.  The RO is requested to adjudicate the 
claim of entitlement to TDIU, to include 
extra-schedular consideration, based on 
informal claims received in 1990.  If the 
benefit sought is not granted the 
appellant should be notified of that 
decision and of her appellate rights.  

4.  Thereafter the RO should readjudicate 
the issue in appellate status.  If the 
benefit sought is not granted the 
appellant should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


